Citation Nr: 0731935	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  98-08 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for scrotal pain, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
February 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which inter alia denied the veteran 
entitlement to service connections for the disorders in 
issue.

In June 1998, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.   

This case was previously before the Board in March 2004 and 
May 2006, at which times it was remanded to the RO for 
further development.  The case has since been returned to the 
Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The persuasive medical demonstrates the veteran has no 
present disability manifested by scrotal pain including as a 
result of an undiagnosed illness.

3.  The persuasive medical demonstrates the veteran has no 
present disability due to chronic fatigue syndrome including 
as a result of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Scrotal pain, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2007); 38 
C.F.R. 3.303, 3.317 (2007).

2.  Chronic fatigue, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2007); 38 
C.F.R. 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran ion correspondence 
from the RO dated in November 2000, January 2003, May 2004 
and May 2006.  The veteran was notified as to VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and the veteran was requested to send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claims 
preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame.  
However, inasmuch as the claim was readjudicated after all 
VCAA notices were provided, as reflected by the Supplemental 
Statement of the Case of May 2007, there is no prejudice to 
the veteran. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.    

Service Connection Claims -Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id. Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: 
(i) Became manifest either during active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent 
or more not later than December 31, 2011; and 
(ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis. 
(2) (i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):
(A) An undiagnosed illness;
(B) The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster 
of signs or symptoms:
(1) Chronic fatigue syndrome;
(2) Fibromyalgia;
(3) Irritable bowel syndrome; or
(4) Any other illness that the Secretary determines 
meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic 
multisymptom illness; or
(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.
(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities. 
Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered 
medically unexplained.
(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are 
capable of independent verification. 
(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 
(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 
(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 
(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: 
(1) Fatigue 
(2) Signs or symptoms involving skin 
(3) Headache 
(4) Muscle pain 
(5) Joint pain 
(6) Neurologic signs and symptoms 
(7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the respiratory system 
(upper or lower) 
(9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms 
(11) Cardiovascular signs or symptoms 
(12) Abnormal weight loss 
(13) Menstrual disorders. 
(c) Compensation shall not be paid under this section: 
(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent departure 
from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of 
the illness; or 
(3) If there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) The term Persian Gulf veteran means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War. 
(2) The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. (Authority: 38 U.S.C. 
1117) 
38 C.F.R. § 3.317 (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Factual Background

The veteran had service in the Persian Gulf conflict with 
service from October 1, 1990 to March 15, 1991.  Based on 
information in his DD Form 214, as well as a statement during 
his September 1995 VA psychiatric examination, the veteran 
did not engage in combat with the enemy as defined by 
VAOPGCPREC 12-99 (Oct. 18, 1999).

Service records reflect complaints of scrotal pain in March 
and April 1992 with the assessment of epididymyitis.  Service 
medical records are silent as to complaints, findings, 
treatment or diagnoses relating to fatigue.  His separation 
physical examination was silent for complaints of scrotal 
pain or for complaints or findings regarding fatigue.

On VA examination of September 26, 1995, the veteran reported 
occasional scrotal pain.  Objectively, there was no 
tenderness on palpation but a varicocele was appreciated on 
the left greater than the right.  A sonogram from October 3, 
1995, reported both testes as normal; the impression was 1) 
bilateral varicocele more prominently seen on the left side, 
2) minimal epididymitis of the left scrotum and 3) a follow-
up sonogram was recommended.  The same VA medical examination 
included no mention by the veteran concerning ongoing 
fatigue, nor were there any findings or a diagnosis of 
chronic fatigue.

During his June 1998 RO hearing, the veteran testified that 
in 1995, a varicocele had been discovered in his scrotum.  In 
addressing his fatigue, the veteran testified that all he did 
was "go to work and sleep" (transcript, page 8).

VA outpatient treatment records are likewise silent as to any 
pertinent complaints or findings.  

The veteran was afforded a VA examination on February 26, 
2007.  The examiner indicated that the claims file was 
reviewed.  The genitourinary examination reported the testis, 
epididmis, seminal vesicles and spermatic cord as normal.  
There was no fistula.  Prostate examination was normal.  Anus 
and rectal wall were normal, and the penis was also reported 
as normal.  In summary, the examiner noted the absence of 
scrotal pain at the time of the examination, and he also 
commented that since the examination was normal he was unable 
to speculate as to etiology of scrotal pain or to any 
disability resulting therefrom.  

The February 26, 2007 VA examination also addressed the 
claimed chronic fatigue disorder.  The veteran reported 
increased fatigue and malaise after returning from the Gulf 
War.  The examiner, after completing a review of the record 
and conducting a physical examination, concluded that there 
was no objective evidence of any chronic disability 
manifested by fatigue.  The examination, including laboratory 
testing, was reported as normal, and the examiner even noted 
that although the veteran had lost some four weeks of work 
over the course of the previous year it was due to back and 
ankle pain and not due to signs and symptoms of fatigue.  

Analysis

Based upon the evidence of record, the Board finds the 
veteran has no present disability due to chronic fatigue 
syndrome including as a result of an undiagnosed illness.  
The February 2007 VA examiner's opinion is also persuasive 
that the veteran had no unexplained illnesses due to scrotal 
pain and/or chronic fatigue.  Further, there is no evidence 
associated with the claims folder to refute this opinion.  

The Board also finds there is no evidence of disabilities 
manifested by scrotal pain or fatigue problems due to an 
injury or disease in active service including as a result of 
an undiagnosed illness.  To the extent that either the 
veteran's scrotal pain and or fatigue problems had their 
onset during service, the Board finds they are not shown to 
be disabilities for VA compensation purposes.  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Brown, 3 Vet. App. 223, 225 (1992).  

While the veteran may sincerely believe that he has chronic 
fatigue syndrome and disabilities manifested by scrotal pain 
problems as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Service connection for a disability manifested by scrotal 
pain is denied.  

Entitlement to service connection for chronic fatigue 
syndrome is denied.



________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


